Per Curiam.
This disciplinary matter is before the Court on a Report of the Review Panel recommending the reinstatement of LaXavier P. Reddick-Hood (State Bar No. 597285) to the practice of law. On October 6, 2014, this Court issued an opinion suspending Reddick-Hood for at least three years and conditioning her reinstatement on: (1) continued and successful participation in the State Bar's Law Practice Management Program; (2) continued participation in counseling; and (3) provision of a detailed, written evaluation of a licensed psychologist or psychiatrist certifying that she is fit to practice law and is mentally competent. See In the Matter of Reddick-Hood, 296 Ga. 95, 97-98, 764 S.E.2d 416 (2014). The Court instructed that after three years, if she wished to seek reinstatement, she must file a petition for reinstatement with the Review Panel showing compliance with the conditions, the Review Panel would consider the petition and any objections filed by the State Bar's Office of General Counsel and make a recommendation to this Court, and this Court would thereafter issue an order granting or denying reinstatement. See id. at 98, 764 S.E.2d 416.
*600On January 5, 2018, Reddick-Hood filed a Petition for Reinstatement with the Review Panel. On January 11, 2018, the State Bar's Office of General Counsel filed a response pointing out several deficiencies in the documentation attached to the petition. On January 30, 2018, Reddick-Hood filed an amended petition with additional documentation. On February 5, 2018, the State Bar's Office of General Counsel filed a supplemental response recommending reinstatement. On March 9, 2018, the Review Panel considered this matter, and on April 3, 2018, the Review Panel issued its Report, finding that Reddick-Hood had satisfied the conditions on reinstatement established by this Court and recommending that she be reinstated to the practice of law.
Having reviewed the record, we agree that Reddick-Hood has complied with the conditions on reinstatement. Accordingly, it is hereby ordered that LaXavier P. Reddick-Hood be reinstated to the practice of law in the State of Georgia.
Reinstated.
All the Justices concur.